Interim Decision #2069

MATTER OF VARGAS-MOLINA

In Exclusion Proceedings
A-18863065
Decided by Board January 8, 1971
An applicant for admission, whether or not the application is made at a
land port, and whether or not the special inquiry officer has entered a decision, may not withdraw his application as a matter of right; however,
the special inquiry officer, in his discretion, may permit withdrawal of an
application for admission if justice may best be served by permitting the
withdrawal. [Matter of Estrada-Tena, 12 I. & N. Dec. 429, overruled;
Matter of Le Floch, Interim Decision No. 1970, modified.]
EXCLUDABLE: Act of 1952—Section 212(a) (23) [8 U.S.C. 1182(a) (23)]—
Convicted of illegal importation of marihuana.
Act of 1952—Section 212(a) (26) [8 U.S.C. 1182(a) (26)]—
Nonimmigrant not in possession of valid visa.
ON BEHALF OF APPLICANT:
Pro se

ON BEHALF OF SERVICE:
Irving A. Appleman
Appellate Trial Attorney

The special inquiry officer excluded the applicant on the grounds
stated in the caption and certified the case to the Board for final
decision. No change will be made in his order.
This case concerns the right of an applicant for admission to
withdraw his application before the special inquiry officer enters
an order in exclusion proceedings.
The applicant, a 31-year-old single male, a native and citizen of
Colombia, applied for admission in June 1969 as a nonimmigrant
visitor for pleasure at San Juan, Puerto Rico. The Service
learned that his nonimmigrant visa had been irregularly issued
and that he had illegal possession of marijuana. The Service paroled him into the United States under section 212(d) (5) of the
Act so that he could be prosecuted for possession of the mari. juana. He was convicted on August 14, 1969 in the United States
District Court for Puerto Rico for illegally importing marijuana.
A Service officer questioned the applicant on August 14, 1969
concerning his immigration status. The applicant attempted to

651

Interim Decision #2069
withdraw his application for admission and stated that he desired
to return to Colombia. However, he was brought before a special
inquiry officer in exclusion proceedings. Here he again sought to
withdraw his application for admission. His request was refused
and he was excluded as we have previously stated.
The regulations and statutes do not provide for the situation
before us. Three cases must be considered.
In Matter of Estrada-Tena, 12 I. & N. Dec. 429 (BIA, 1967),
an exclusion hearing, the applicant for admission attempted to
withdraw his application before the special inquiry officer entered
gis decision. We held that the applicant had the right to withIraw his application. We found a practice existed whereby orgiiarily the Service permitted a withdrawal.
In Matter of Le Floch, Interim Decision No. 1970 (BIA, 1969),
ve held that after the special inquiry officer had entered an order
d exclusion, the applicant had no right to withdraw his applicaion for admission. We indicated, however, that the board or the
pecial inquiry officer could, as a matter of discretion, permit the
vithdrawal of an application for admission if a miscarriage of
ustice would otherwise result.
D'Agostino v. Sahli, 230 F.2d 668 (5 Cir., 1956), a habeas corus proceeding, involved an alien deported to the United States
y the Mexican Government. After the United States authorities
xcluded him, he was turned over to the United States Marshal in
mnection with a narcotic charge pending against him in New
*ork City. The court held that a person presented at a port of
itry, whether voluntarily or otherwise, comes within the excluonary provisions of the Act and that the Service, therefore, had
e authority to examine him, to exclude him, and to transfer
stody to the Marshal. The case therefore indicates that once an
ien comes within the jurisdiction of the Service in an exclusion
oceeding, he has no right to defeat this jurisdiction by withawing his application for admission.
An applicant for admission who comes under the Service jurisAion should not have the power to compel the Service to relinish jurisdiction. Consideration of an application calls for
ocation of Service resources and expenditure of public funds.
to orderly, expeditious and efficient disposition of an application
the applicant or to deny permission for such withdrawal. This
in accord with past practice in which the Service permitted
thdrawals in some cases and not in others. We therefore rule
at an applicant for admission, whether or not the application is
ide at a land port, and whether or not the special inquiry
652

Interim Decision #2069
officer has entered a decision, may not withdraw his application
as a matter of right. He may be permitted to withdraw his application if justice may best be served by permitting the withdrawal.
Matter of Estrada-Tema, supra, is overruled. Matter of Le
Flock, supra, is modified insofar as its language is in conflict
with this decision.
ORDER: It is ordered that no change be made in the special inquiry officer's order.

653

